Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-8, 10, 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krupp (U.S Pub. No. 20090084391) in view of Buhrlen (EP2848136) and further in view of Portz et al. (U.S Pub. No. 20150075544).
Regarding claims 1, 16 and 21. Krupp discloses a smoking adapter for smoking a substance, comprising: a seal (by reference sign 8, fig. 1), a top section (by reference sign 2, figs. 1-2), middle section (by reference sign 5, figs. 1-2) and lower section (by reference sign 8, figs. 1-2); said top section further comprising a receptacle (by reference sign 2, fig. 1) with an orifice for holding combustible materials; a first passage extending through said receptacle with an orifice for holding combustible materials said body further comprising a top section, middle section and lower end (see figs. 1-2 and claim 1) ; wherein said seal is configured to seal against a neck opening in a bottle ([0017] and fig. 2).  Krupp discloses the lower section further comprising a port disposed in said lower end.  Although the reference does not expressly disclose plurality of radial ports, mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).  Krupp also discloses a central longitudinal axis (with a central annulus which runs along the longitudinal access and through a second section (by reference sign 10) and a conical body having a first terminal section that receives material (by reference sign 2).

Krupp discloses the top section can be attached to the middle section by a tight fit, bottom section can be attached to the middle section by a coupler or may be built-in as a single piece [0013], Krupp also discloses the coupler can be interchangeable to have a compatible threading with the mouth of a receptacle for a tight fit [0008].  Therefore, it would also be obvious to one of ordinary skill in the art at the time the invention was made to also use threading for attaching the top, middle section together for a tight fit.
Krupp does not expressly disclose the smoking adaptor having a conical shape.  Portz discloses a smoking adapter having a conical shape wherein the first opening being larger than the second opening (Abstract and fig. 3).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to change the shape of Krupp’s smoking adapter to have a conical shape as taught by Portz.
Regarding claim 3, Krupp discloses said top section, middle section and lower section comprise three separate modules that can mechanically engage each other in the arrangement such that the top section engages the middle section and the middle section engages the lower section (figs. 1-2). 
Regarding claims 4 and 17, Krupp discloses the liquid receptacle can be made from glass, acrylic, ceramic, metal or plastic but does not expressly disclose the material of the body.  It would have been obvious to one of ordinary skill in the art.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to plastic to make the top section, middle section and lower section in a premolded unit. 19Att. Doc. No. THOEDE-US1 Patent Application Furthermore, the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Regarding claim 5, Krupp discloses a tube attached and in communication with a second passage running though said top section adjacent to said passage extending through said receptacle with orifice for holding combustible materials (see figs. 1-3). 

Regarding claim 7, Krupp discloses the top section further comprises a fourth passage extending through the top section and substantially perpendicular and connected to said first passage (by reference sign 16, figs. 1and 3).
Regarding claim 8, Krupp discloses said receptacle with orifice for holding combustible materials is funnel shaped (by reference sign 2, figs. 1-2). 
Regarding claim 10, Krupp discloses wherein said bottle can be filled with water (corresponding to the claimed a nontoxic and noncombustible fluid) (Abstract).
Regarding claim 18, Krupp discloses the seal has external ridges or grooves for assisting in forming a gas tight seal ( [0017] and fig. 1).
Regarding claim 19, Krupp discloses the liquid receptacle can be made from glass, acrylic, ceramic, metal or plastic but does not expressly disclose the material of the body.  It would have been obvious to one of ordinary skill in the art.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to plastic to make the top section, middle section and lower section in a premolded unit. 19Att. Doc. No. THOEDE-US1 Patent Application Furthermore, the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  Krupp also discloses the seal can be a separate elastomer material ([0008] and by reference sign 9). 
Regarding claim 20, Krupp discloses the middle section further comprises middle junction and middle egress ports which allow a gas egress out of said a shaft through a shaft orifice and into a tube (see figs. 1 and 3)
Response to Arguments
Applicant’s arguments filed 12/15/2020 have been considered but are moot in view of the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU H NGUYEN/            Examiner, Art Unit 1747